Citation Nr: 0427871	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1976.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Wyoming, 
Regional Office (RO).  The veteran, his spouse, and 
representative appeared at a hearing at the RO in August 
1998.  The case was remanded in August 1999 for additional 
development.  In September 2002, the Board sought additional 
development regarding the veteran's claims.  Following 
completion of the requested development, the case was again 
remanded in May 2003 in order to accord the veteran his due 
process rights.

In August 2003 the Board denied the veteran's claims on 
appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a February 2004 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand.  The Board's decision 
was vacated and the veteran's claim was remanded to the 
Board.  


FINDINGS OF FACT

1.  A back disability was not present in service, was not 
manifested in the first year after service, and there is no 
competent medical evidence relating the veteran's back 
disability to any disease or injury which occurred during 
active military service.



2.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2003).

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); 


Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a supplemental statement 
of the case (SSOC) in August 2002.  At that time the veteran 
was told of the requirements to establish increased ratings, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In March 1998, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until August 2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in the August 2002 
SSOC, his claim was subsequently readjudicated based upon all 
the evidence of record.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in December 1999 and May 
2003.  A report of these examinations is in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2003).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for 


which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2003).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2003).

Factual Background

A review of the service medical records (SMRs) is negative 
for complaints, findings, diagnoses, or treatment for a back 
disability during service.  The August 1976 separation 
examination report, which was not fully completed and 
apparently, did not include examination of the back, includes 
a history as provided by the veteran that his health was 
excellent.  The report does not contain any mention or 
indication of any back disability.  It is noted that the 
veteran only partially completed a "Report of Medical 
History," and specifically, did not complete the section 
involving "recurrent back pain."  This document, as well as 
the corresponding "Report of Medical Examination" were not 
signed by a physician.  

Private medical records, dated in October 1992, show that the 
veteran was transporting a load of plywood in the back of a 
truck on October 15, 1992, when he was involved in a motor 
vehicle accident with an automobile, causing the plywood to 
slide forward and strike him in the head and back.  It was 
noted the he was not knocked unconscious but complained of 
headaches and pain from the cervical spine to the lumbosacral 
spine.  X-rays of the spine, taken at the time of the 
accident, revealed narrowed L3 and L4 interspaces with 
associated hypertrophic change in the lumbar spine, mild 
hypertrophic changes in the thoracic spine, and narrowed C6 
interspace with anterior and posterior hypertrophic ridging.

Private medical records dated from November 1992 to November 
2000 from R. A. Nelson, M.D., indicate that the veteran had 
sustained back and neck injuries in an October 1992, motor 
vehicle accident.  In a November 1992 report, the veteran 
described continued neck and shoulder spasm and low back 
problems with pain in 


the low back following the accident.  He denied any other 
injuries to the back.  In a June 1996 report, Dr. Nelson 
noted that the veteran had related that he injured his back 
during service in 1975 while carrying an excessive amount of 
gear.  Specifically, it was noted that the veteran carried 
100 pounds in excess of what normal soldiers should carry.  

In an April 1998 statement, Dr. Nelson noted that the veteran 
had brought in a letter as signed by the veteran's private 
chiropractor (D. P. Silva, D.C.) dated that same month.  In 
this April 1998 handwritten statement, which is included in 
the claims file, Dr. Silva reported that he had initially 
provided chiropractic treatment to the veteran in September 
1979 to relieve pain and symptoms in the cervical and lumbar 
spine, which were diagnosed as acute/chronic lumbar and 
lumbosacral neuralgia, cervical and cervical brachial 
radiculitis/neuralgia and thoraco/brachial neuralgia.  Dr. 
Silva noted that the veteran's employment at that time 
involved repetitive manual labor at a lumbar mill, which 
irritated and exacerbated a previous injury that the veteran 
claimed occurred in May or June 1975 when he had fallen 20 to 
30 feet from the roof of a building and landed on his 
buttocks and lower back, resulting in low back pain.  Dr. 
Silva indicated that he had treated the veteran for his back 
problems from September 1979 to April 1988.  In Dr. Nelson's 
statement, he asserted that Dr. Silva's letter indicated that 
the veteran did have a fall and was initially injured during 
service.  

In a February 2000 medical statement, Dr. Nelson stated that 
the veteran had provided history of spinal problems since 
service, and "that it [was] quite obvious" that the 
veteran's injury while in the military service set up the 
circumstances of the low back for any superimposed stressors 
to aggravate the underlying condition.

A February 1994 orthopedic examination for the Social 
Security Administration noted that the veteran stated he had 
experienced lumbar spine problems since 1978 with no prior 
injury and that he had a motor vehicle accident in October 
1992 which he was struck in the back of the head by plywood 
he was transporting in a truck.  


The veteran stated that a bluish discoloration in the lower 
extremities had developed after the October 1992 motor 
vehicle accident.  The diagnoses were chronic cervical strain 
with previous evidence of herniated nucleus pulposus at the 
C6-7 level, minor loss of range of motion of the cervical 
spine with slight residual findings of a sensory nature at 
the C6 nerve root on the left, herniated nucleus pulposus of 
the lumbar spine at two levels with signs and symptoms 
suggesting possible stenosis, and significant loss of range 
of motion of the dorsolumbar spine.

A February 1995 VA medical examination indicated that the 
October 1992 motor vehicle accident caused the veteran to 
become disabled with chronic pain.  Spinal X-rays revealed 
degenerative disc disease at C6-7 and from L3 to L5, along 
with degenerative changes in the cervical, thoracic, and 
lumbar spine.  Diagnoses included chronic back pain and 
spasm, tenderness of the spinous processes at T11-12, L1, and 
L5, nuchal spasm and tenderness without myofascial pain 
syndrome, neurological involvement from back injury, and 
possible cervical radiculopathy.

In an October 1998 statement, the veteran stated that he 
injured his back during service when he fell more than 20 
feet from a pole at Camp Pendleton.  He was not stunned, he 
did not seek treatment until the following day, and had 
experienced back problems ever since.  

At the time of a December 1999 VA orthopedic examination, it 
was noted that the veteran provided history of injuring his 
back in fall from a building during service and seeking 
chiropractic treatment in 1979 after experiencing increased 
problems.  The examiner noted that the diagnosis made by the 
veteran's private chiropractor and a private physician at 
that time showed a diagnosis of lumbar strain and neuralgia 
as well as brachial radiculitis and neuralgia as well as 
thoracobrachial neuralgia.  It was noted that this diagnosis 
was retrieved from the claims file that accompanied the 
veteran.  The examiner's impression was that the veteran 
appeared to have suffered a low back injury, apparently in 
service, that required chiropractic therapy and pain 
medication.  



VA outpatient records, dated from 1999 to 2003, show periodic 
treatment for chronic low back pain.

In a February 2000 statement, the veteran said that during 
service he was constructing a metal building approximately 25 
feet high.  He was hooking up rafters and the wind was 
blowing when his safety belt slipped off over the edge and he 
fell to ground landing on his back.  He was observed for 3 to 
4 hours at sick bay, sent back to his bunk for rest, and put 
on light duty the following day.  He was reexamined and 
ultimately reassigned to an engineer-teaching job.  

A March 2000 examination report from F. G. McMurry, M.D., 
noted that the veteran had had a back problem for a long 
time, with the initial injury having occurred in a 24 foot 
fall while a combat engineer in service.

In correspondence from the National Personnel Records Center 
(NPRC) dated in August 2000, it was noted that no Morning 
Reports from the veteran's service period were found.  

In May 2003, a VA family nurse practitioner reviewed the 
veteran's claim file for the purpose of determining the 
etiology of his back disability.  The VA examiner noted that 
the SMRs were silent as to the occurrence of any back injury 
or treatment for any back problem, and that at his August 
1976 separation examination that the veteran reported that he 
felt excellent.  The nurse practitioner noted that 
postservice medical evidence identified as many as three back 
injuries in 1975, none of which were documented in the SMRs, 
and that neither Dr. Nelson nor Dr. Silva had access to the 
veteran's SMRs prior to their medical statements concerning 
the cause of the veteran's back problems.  According to the 
VA nurse, it was highly unlikely that a person who fell 20 to 
25 feet on to a concrete surface would get up and walk away 
and that it was also unlikely that a fall from a roof of a 
building would be so benign that care would not be needed.  
The VA nurse practitioner also stated that, 


considering the veteran's attention to health care since 
1979, had he sustained a back injury in service, he certainly 
would have mentioned it at discharge from the military.  
Rather, the nurse practitioner concluded that it was highly 
unlikely that a person would claim excellent health with the 
degree of disability (acute/chronic lumbar and lumbosacral 
neuralgia, cervical and cervical brachial 
radiculitis/neuralgia and thoraco/brachial neuralgia) for 
which Dr. Silva indicated he had treated the veteran in 
September 1979, four years after the claimed back injury.  
The VA nurse practitioner opined that the veteran's back 
problems were more likely than not due to postservice work-
related injuries, possibly as early as 1979 as a result of 
working at a lumbar mill, and that his back pain may also 
have been aggravated by or due to the 1992 motor vehicle 
accident.

Added to the record in March and May 2004 were numerous 
medical treatises pertaining to low back disability and/or 
psychiatric disability.  In one article the veteran 
highlighted areas in which it was noted that many people do 
not initially seek treatment for initial back complaints in 
that severity of pain often subsides.  

Added to the record in August 2004 were additional private 
treatment records dated from July 2003 through June 2004.  
These records reflect treatment essentially for psychiatric 
complaints.  The veteran submitted a statement dated in 
August 2004 regarding stressors that he experienced during 
service.  For example, he and others found a soldier in bed 
who was murdered with a machete.  

Analysis

I.  Service Connection

The veteran contends that his current back problems are of 
service origin.  In various statements and testimony, he 
attributed his back disability to the carrying of heavy gear 
during service and/or to injury when he fell a distance of 
approximately 25 feet to the cement floor.  



Initially, the Board will address whether the most recent VA 
examination was obtained in an attempt to obtain a negative 
opinion.  On this point the Board is mindful that in such 
circumstances it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's case.  See for example Mariano v. 
Principi, 17 Vet. App. 305 (2003).  The record contains 
statements by private physicians and by a VA physician in 
December 1999 which are supportive of the veteran's claim.  
It is the Board's conclusion that obtaining another VA 
examination ((May 2003) was justified in that an important 
aspect of this claim is what is shown regarding back injury 
during service.  The veteran contends that he initially 
injured his back during service and has provided numerous 
detailed descriptions of the alleged injury.  The Board 
notes, however, that the SMRs are negative for report of this 
injury.  Thus, an opinion based on a review of the entire 
record is deemed essential.  Making a determination that 
current back disability is related to service must be made 
based on a review of the record for an opinion to be truly 
probative.  In this case it was not clear that the VA 
examiner actually perused the claims file before forming his 
opinion.  While the VA examiner noted in his 1999 report that 
he retrieved a diagnosis pertaining to the veteran's back 
from his claims file, (thus, indicating that he had access to 
the file), he also noted that the veteran's medical history 
was related by the veteran as indicated by the doctor's 
notation of "[t]he story I get from the gentleman is 
that...".  It is also not indicated that the private 
physicians had access of the claims file when forming their 
opinions.  

With respect to the claim of entitlement to service 
connection for a back disorder, the objective record contains 
no evidence that the veteran had any back pain, injury, or 
disorder during active service, or that he was diagnosed with 
degenerative changes of the spine within one year after 
service.  The SMRs are negative for such, and there is no 
evidence of an in-service back injury or disability on which 
to base a nexus opinion and mere recitation of the veteran's 
self-reported lay history would not constitute competent 
medical evidence of diagnosis or causality.  The historical 


information as provided by the veteran as to an inservice 
back injury was not clinically corroborated and clearly came 
from the veteran himself.  Although that information was 
accepted as credible by his private chiropractor and private 
physician and by a VA physician in 1999, uncorroborated 
evidence which is simply information recorded by a medical 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
Board is not required to accept medical opinions that are 
based solely on the veteran's recitation of his own medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  
Thus, as the private medical opinion are based on these 
statements, the Board finds that the probative value of these 
opinions is greatly reduced and not persuasive.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board accords greater 
evidentiary weight to the VA nurse practitioner who, in 2003, 
reviewed the veteran's entire record and concluded that the 
veteran's back disorder was not related to alleged inservice 
injury.  The Board finds this opinion to be the most 
probative of all those in the claims file even thought the 
nurse noted, in error, that the separation examination was 
negative for back complaints and diagnoses, when in 
actuality, no separation examination was conducted.  Still, 
her opinion is found to be the most probative.  It was her 
opinion that it was highly unlikely that a person who fell 
approximately 25 feet on to a concrete surface would get up 
and walk away and that it was also unlikely that a fall from 
a roof of a building would be so benign that care would not 
be needed.  (These were the inservice injuries as contended 
by the veteran.)  The Board finds this opinion to be 
persuasive mainly because it is supported by the facts of 
record, to include the absence of corroborating SMRs (other 
than a separation examination report), the veteran's 
postservice intercurring back injuries, and the examination 
findings.

The Board has also noted the veteran's contention that no 
separation examination was conducted because of the severity 
of the residuals of his back injury.  This assertion, 
however, is not corroborated by any other objective evidence 
in the record.  There simply is no objective evidence in the 
record, other than the veteran's postservice allegations, 
that no separation examination was conducted due to his back 
problems.  

Thus, it is determined that service connection for a back 
disorder is not warranted.  In making this determination, the 
Board has considered the veteran's opinion as to the origin 
of his back problems.  It is noted that the veteran is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to his submission of medical treatises as to back 
disorders, the submissions are very general in nature and do 
not address the specific facts of the veteran's claim before 
the Board.  As this generic medical journal or treatise 
evidence does not specifically state an opinion as to the 
relationship between the veteran's current symptoms and 
alleged inservice back injury, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

II.  TDIU

The veteran has also contended that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In the present case, the 
veteran is not service-connected for any disability, and; as 
such, he is not eligible for a TDIU.

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for a TDIU must be denied.


ORDER

Service connection for a back disorder is denied.  

A total disability rating based on individual unemployability 
is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



